Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 6, 2020                                                                                        Bridget M. McCormack,
                                                                                                                    Chief Justice

  160496 & (11)(15)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160496
                                                                     COA: 349096
                                                                     Ingham CC: 14-000164-FH
  CHESTER LARVELL STARNES, JR.,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to supplement authority is GRANTED. The
  application for leave to appeal the October 1, 2019 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the March 29, 2019 order of the Ingham Circuit Court, and we REMAND this
  case to the circuit court for further proceedings. The defendant’s 2017 motion was
  improperly recharacterized as a motion for relief from judgment. The motion for relief
  from judgment in this case is the defendant’s first such motion, so he is not subject to the
  successive-motion bar of MCR 6.502(G). On remand, pursuant to MCR 6.502(D), the
  circuit court shall either return the motion to the defendant or adjudicate it as his first
  motion for relief from judgment. The motion to appoint counsel is DENIED.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 6, 2020
         a0429
                                                                                Clerk